Case 1:21-cv-01146-MEH Document 5 Filed 05/27/21 USDC Colorado Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLORADO

------------------------------------------------------------------------x
 Macushla Baumann,
 individually and on behalf of all others similarly situated,
                       Plaintiff,

                                                                               Case No.: 1:21-cv-1146



          -against-

 Revenue Enterprises, LLC;
 and John Does 1-25;
                            Defendant(s).


                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

attorney and the Defendant, that whereas no party hereto is an infant, incompetent person for

whom a committee has been appointed or conservatee, and no person not a party has an interest

in the subject matter of the action, that the above entitled action against Defendant shall be and

hereby is dismissed with prejudice and on the merits, without costs, or disbursements, or

attorney’s fees to any party pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, and that judgment of dismissal with prejudice may be entered in the above entitled

action pursuant hereto.



Dated: May 27, 2021                                           Respectfully Submitted,

                                                                        /s/Eliyahu Babad
                                                                       Eliyahu Babad Esq.
                                                                       Stein Saks, PLLC
                                                                       285 Passaic Street
                                                                       Hackensack, NJ 07601
Case 1:21-cv-01146-MEH Document 5 Filed 05/27/21 USDC Colorado Page 2 of 2




                                                                ebabad@steinsakslegal.com
                                                                Tel. 201-282-6500
                                                                Fax 201-282-6501
                                                                Attorneys for Plaintiff

                                       Certificate of Service

        I hereby certify that on this date, I electronically filed this Notice of Voluntary Dismissal
using the CM/ECF system which will automatically send email notification of such filing to all
attorneys of record. I also emailed this Notice to all parties who have not made an appearance in
this case.


       This 27th day of May, 2021                               Respectfully Submitted,

                                                                /s/ Eliyahu Babad
                                                                Eliyahu Babad
